Citation Nr: 1533662	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  06-31 925	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral hips, status post bilateral hip replacements.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has previously been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The Veteran appellant served on active duty in the United States Army from September 1955 to November 1957.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the Veteran's claim of entitlement to service connection for degenerative joint disease bilateral hips, status post left hip replacement was denied.  Subsequent to this decision, the Veteran underwent a right total hip arthroplasty, and the issue on appeal has been recharacterized as listed on the title page to address this development.

In June 2007, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the evidence of record. 

In August 2007, the Board issued a decision denying entitlement to service connection for degenerative joint disease of the bilateral hips.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, in a May 2009 Order, vacated the August 2007 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case for further development in September 2009, June 2012, and June 2014.  After completing the requested development, the Agency of Original Jurisdiction (AOJ) continued to deny the claim (as reflected in a January 2015 Supplemental Statement of the Case (SSOC) and returned the matter to the Board for further consideration.  The Board thereafter denied the claim in a decision issued in April 2015.  However, for the reasons expressed below, the April 2015 Board decision is being vacated and the matter on appeal is being remanded to the AOJ.  


ORDER OF VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

In March 2015, the appellant's attorney submitted a Freedom of Information Act (FOIA) request.  That request was inadvertently sent to the AOJ and was not included in the evidence of record.  The attorney subsequently continued to made FOIA requests and he also asked for additional time to submit evidence once he received a FOIA response.

In the interim, the Board issued its decision denying the appellant's service connection claim in April 2015.  In the interest of due process, the Board is vacating its April 2015 decision on the matter of entitlement to service connection for degenerative joint disease of the bilateral hips, status post bilateral hip replacements.  Accordingly, this matter is hereby vacated.  

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  See 38 C.F.R. §§ 20.904(a)(3), 20.1100(b).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


